—Order, Supreme Court, New York County (Paula Omansky, J.), entered June 20, 2000, which, in an action for personal injuries sustained when plaintiffs thumb was caught in an exercise machine being used by defendant-respondent, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Based upon the undisputed fact that plaintiff was talking to defendant while the latter was sitting at the exercise machine, plaintiff should have anticipated defendant’s imminent activation of the machine and appreciated the readily observable danger of leaning' his hand on the inside of the machine’s frame. In these circumstances, defendant had no duty to warn plaintiff that he was about to activate the machine (see, Blecher v Holiday Health & Fitness Ctr., 245 AD2d 687). There is no evidence that defendant operated the machine negligently. We have considered plaintiffs other arguments and find them unavailing. Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.